Citation Nr: 1630799	
Decision Date: 08/03/16    Archive Date: 08/11/16

DOCKET NO.  11-28 863A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for major depressive disorder, secondary to service-connected traumatic brain injury (TBI) residuals and bilateral hallux valgus and hammertoes.

2.  Entitlement to service connection for bilateral hearing loss, to include as secondary to service-connected TBI.

3.  Entitlement to service connection for tinnitus, secondary to service-connected TBI.

REPRESENTATION

Veteran represented by:	The American Legion

ATTORNEY FOR THE BOARD

H.M. Walker, Senior Counsel

INTRODUCTION

The Veteran served on active duty from June 1979 to March 1985.

This case comes before the Board of Veterans' Appeals (Board) on appeal of April 2010 and December 2014 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania, which denied the benefits sought on appeal.

In his November 2011 and August 2015 substantive appeals, the Veteran requested a hearing before a member of the Board.  In correspondence received by VA in May 2016, the Veteran indicated that he wished to withdraw his hearing request.  

In a September 2011 rating decision, the RO granted service connection for TBI residuals, including headaches, and for bilateral hallux valgus and hammertoes.  As such, the only remaining issues currently on appeal are listed on the title page of this decision. 

This appeal was processed using the Veterans Benefits Management System (VBMS).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issue of entitlement to service connection for bilateral hearing loss disability is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).

FINDINGS OF FACT

1.  The Veteran's major depressive disorder was caused by his service-connected TBI residuals and bilateral foot disorders. 

2.  The Veteran's tinnitus was caused by his service-connected TBI.  
CONCLUSIONS OF LAW

1.  Major depressive disorder is proximately due to the Veteran's TBI residuals and bilateral foot disorders.  38 U.S.C.A. §§ 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2015).

2.  Tinnitus is proximately due to the Veteran's TBI residuals.  38 U.S.C.A. §§ 1131, 5107; 38 C.F.R. §§ 3.102, 3.303, 3.310.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

In light of the favorable decision herein, the Board finds that any deficiencies in notice or assistance were not prejudicial to the Veteran.

Legal Criteria

Service connection for VA compensation purposes will be granted for a disability resulting from disease or personal injury incurred in the line of duty or for aggravation of a preexisting injury in the active military, naval or air service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Establishing service connection generally requires medical evidence or, in certain circumstances, lay evidence of the following: (1) A current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) nexus between the claimed in-service disease and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Hickson v. West, 12 Vet. App. 247 (1999); Caluza v. Brown, 7 Vet. App. 498 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table).

Also, a disability which is proximately due to or the result of a service-connected disease or injury shall be service-connected.  38 C.F.R. § 3.310.  Establishing service connection on a secondary basis essentially requires evidence sufficient to show: (1) that a current disability exists; and (2) that the current disability was either caused or aggravated by a service-connected disability.  38 C.F.R. § 3.303, 3.310(a),(b).  In a Veteran who has a service connected TBI, depression must be considered the proximate result of the TBI in the absence of clear and convincing evidence to the contrary if the depression was manifest within three months of moderate or severe TBI or within 12 months of mild TBI.

Analysis

Without the need to discuss each piece of evidence in detail, the Board finds that the preponderance of the evidence supports the Veteran's service-connection claims for an acquired psychiatric disorder and tinnitus.  

The Veteran was afforded a VA psychiatric examination in August 2011.  The examiner diagnosed major depressive disorder secondary to his bilateral foot disabilities and TBI.  In reaching this conclusion, the examiner pointed to the Veteran's service treatment records noting depression and problems sleeping due to administrative action taken because of his bilateral foot disabilities and his history of TBI.

The August 2011 VA TBI examiner opined that the Veteran's depression was not attributable to his service-connected TBI.  She did not, however, provide a rationale for her opinion.  

During a May 2016 TBI examination, the examiner noted the Veteran's history of anxiety, depression, and tinnitus.  The examiner expressed found that the Veteran's anxiety, depression, and tinnitus were associated with his TBI.  The examiner further indicated that "[s]ome emotional/behavioral signs and symptoms are overlapping with symptoms of co-morbid mental disorder/PTSD and cannot be clearly and exclusively associated to one or the other condition without resort to mere speculation."

For the following reasons, the Board finds that the Veteran's major depressive disorder and tinnitus are secondary to his service-connected TBI residuals and bilateral foot disorders. 

Although the August 2011 TBI examiner found that the Veteran's depression was not secondary to his TBI, she did not include a rationale in reaching this conclusion.  For this reason, the 2011 opinion is of little probative weight.  In addition, the May 2016 VA examiner explained the reasons for his conclusion that the major depressive disorder is caused by the TBI and bilateral foot disorders was based on an accurate characterization of the evidence of record.  This opinion is therefore entitled to significant probative weight.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (most of the probative value of a medical opinion comes from its reasoning).  In addition, this opinion is consistent with 38 C.F.R. § 3.310(c)(iv), which indicates that depression must be held to be due to TBI unless there is clear evidence to the contrary.  Although the Veteran claimed entitlement to service connection for PTSD, what constitutes a claim cannot be limited by a lay veteran's assertion of his or her condition in the application, but must be construed based on the reasonable expectations of the non-expert claimant and the evidence developed in processing the claim.  Clemons v. Shinseki, 23 Vet. App. 1, 4-5 (2009).  Here, the May 2016 positive nexus opinion upon which the Board's grant of service connection is based diagnosed major depressive disorder.  Moreover, although the May 2016 VA examiner indicated that there were overlapping symptoms between the major depressive disorder and PTSD that could not be clearly associated with one or the other without resort to speculation, in such circumstances, the benefit of the doubt doctrine requires that such signs and symptoms be attributed to the service-connected disability.  Mittleider v. West, 11 Vet. App. 181, 182 (1998) (citing 61 Fed. Reg. 52698 (Oct. 8, 1996)); 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  Consequently, the Board will not separately address service connection for PTSD and the issue has been characterized accordingly on the title page.

Although the Veteran did not report tinnitus in his 2011 TBI examination, the 2016 examiner noted that he experiences tinnitus secondary to his service-connected TBI.  There is no medal opinion to the contrary.  Thus, the evidence reflects that the Veteran's tinnitus is caused by his service connected TBI residuals.  Entitlement to service connection for tinnitus, secondary to TBI residuals, is therefore warranted.


ORDER

Service connection for major depressive disorder, secondary to TBI residuals and bilateral hallux valgus and hammertoes, is granted

Service connection for tinnitus, secondary to TBI residuals, is granted. 


REMAND

The Board finds that additional evidentiary development is necessary regarding the Veteran's claim for service connection for a bilateral hearing loss disability.

During the Veteran's May 2016 VA examination, the examiner found that the Veteran had bilateral hearing loss secondary to his service-connected TBI.  The evidence of record does not include an audiogram to determine whether the Veteran has a bilateral hearing loss disability for VA purposes.  See 38 C.F.R. § 3.385.  As such, a remand is necessary to afford the Veteran with an audiological examination to determine whether he has a current bilateral hearing loss disability.   

Accordingly, the claim for service connection for bilateral hearing loss is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Schedule the Veteran for an appropriate VA examination regarding his claimed bilateral hearing loss.  The electronic claims file should be made available to the examiner and the examiner should note that it has been reviewed.  

The examination should be conducted in accordance with the current applicable disability benefits questionnaire.  The examiner should determine whether the Veteran has a current bilateral hearing loss disability for VA purposes.  

2.  After completion of the above, the AOJ should review the expanded record and determine if the appeal can be granted.  If the claim remains denied, the Veteran and his representative should be furnished an appropriate supplemental statement of the case.  After an opportunity to respond, the case should be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
Jonathan Hager 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


